

115 HR 5151 IH: To amend the Public Health Service Act to reauthorize a grant program improving treatment for pregnant and postpartum women.
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5151IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Ben Ray Luján of New Mexico introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to reauthorize a grant program improving treatment for
			 pregnant and postpartum women.
	
 1.Improving treatment for pregnant and postpartum womenSection 508(s) of the Public Health Service Act (42 U.S.C. 290bb–1(s)) is amended in the first sentence by inserting before the period the following: , and $100,000,000 for each of fiscal years 2019 through 2023.
		